Exhibit 10.3
HSBC BANK USA, National Association
125 High Street, Oliver Street Tower, 16th Floor
Boston, Massachusetts 02110
December 31, 2010
Parexel International Corporation
195 West Street
Waltham, Massachusetts 02451
Attn: Peter Rietman, Vice President and Treasurer
               Re: Term Loan Facility
Ladies and Gentlemen:
HSBC BANK USA, National Association. (the “Lender”) is pleased to make available
to PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation (the
“Borrower”), a term loan on the terms and subject to the conditions set forth
below. Terms not defined herein have the meanings assigned to them in Exhibit A
hereto.

1.   The Facility.

  (a)   The Term Loan. Subject to the terms and conditions set forth herein, the
Lender agrees to make a single loan to the Borrower on the Closing Date in an
aggregate principal amount equal to $25,000,000 (the “Term Loan”). Amounts
borrowed under this Paragraph 1(a) and repaid or prepaid may not be reborrowed.
    (b)   Borrowings, Conversions, Continuations. The Borrower may request that
the Term Loan or, subject to the terms and conditions set forth herein, any
portion thereof be (i) made as or converted to a Base Rate Loan by irrevocable
notice to be received by the Lender not later than 11:00 a.m. on the Business
Day of the borrowing or conversion, or (ii) made or continued as, or converted
to, a Eurodollar Rate Loan by irrevocable notice to be received by the Lender
not later than 11:00 a.m. three Business Days (or in the case of the initial
Term Loan to be made on the Closing Date, such shorter period as may be agreed
to by the Lender) prior to the Business Day of the borrowing, continuation or
conversion. If the Borrower fails to give a notice of conversion or continuation
prior to the end of any Interest Period in respect of any Eurodollar Rate Loan,
the Borrower shall be deemed to have requested such Eurodollar Rate Loan to be
converted to a Base Rate Loan on the last day of the applicable Interest Period.
If the Borrower requests that any portion of the Term Loan be continued as or
converted to a Eurodollar Rate Loan, but fails to specify an Interest Period
with respect thereto, the Borrower shall be deemed to have selected an Interest
Period of one month. Notices pursuant to this Paragraph 1(b) may be given by
telephone if promptly confirmed in writing by a Responsible Officer.        
Each Eurodollar Rate Loan shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal amount of $500,000. There shall not be more than 3 different
Interest Periods in effect at any time.

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 2

  (c)   Interest. At the option of the Borrower, the Term Loan shall bear
interest at a rate per annum equal to (i) the Eurodollar Rate plus the
Applicable Margin; or (ii) the Base Rate plus the Applicable Margin. All
computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
interest hereunder shall be calculated on the basis of a year of 360 days and
actual days elapsed.         The Borrower promises to pay interest and fees
(i) on the last Business Day of each calendar month commencing January 31, 2011
and each calendar month thereafter; and (iii) on the Maturity Date. If the time
for any payment is extended by operation of law or otherwise, interest shall
continue to accrue for such extended period.         After the date any
principal amount of the Term Loan is due and payable (whether on the Maturity
Date, upon acceleration or otherwise), or after any other monetary obligation
hereunder shall have become due and payable (in each case without regard to any
applicable grace periods), the Borrower shall pay interest (after as well as
before judgment) on such amounts at a rate per annum equal to the Base Rate plus
the Applicable Margin plus 5%. Accrued and unpaid interest on past due amounts
shall be payable on demand.         In no case shall interest hereunder exceed
the amount that the Lender may charge or collect under applicable law.     (d)  
Evidence of Loans. The Term Loan and all payments thereon shall be evidenced by
the Lender’s loan accounts and records; provided, however, that upon the request
of the Lender, the Term Loan may be evidenced by a promissory note in a form
reasonably acceptable to the Lender in addition to such loan accounts and
records. Such loan accounts, records and promissory note, if any, shall be
conclusive absent manifest error of the amount of the Term Loan and payments
thereon. Any failure to record the Term Loan or payment thereon or any error in
doing so shall not limit or otherwise affect the obligation of the Borrower to
pay any amount owing with respect to the Term Loan.     (e)   Closing Fee. The
Borrower agrees to pay to the Lender a closing fee of $25,000 (the “Closing
Fee”). The Closing Fee shall be due and payable on the Closing Date and, upon
payment, shall not be refundable for any reason whatsoever.     (f)   Repayment.
(i) The Borrower hereby promises, absolutely and unconditionally, to pay the
aggregate principal amount of the Term Loan then outstanding on the Maturity
Date. The Borrower shall make all payments required hereunder not later than
2:00 p.m. on the date of payment in same day funds in Dollars at the office of
the Lender located at 125 High Street, Oliver Street Tower, 16th Floor, Boston,
Massachusetts 02110 or such other address as the Lender may from time to time
designate in writing.

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 3

  (ii)   All payments by the Borrower to the Lender hereunder shall be made to
the Lender in full without set-off or counterclaim and free and clear of and
exempt from, and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or charges of whatsoever nature
imposed by any government or any political subdivision or taxing authority
thereof unless the Borrower is required to deduct or withhold such amounts by
law. If the Borrower is required to deduct or withhold taxes by law, the
Borrower shall reimburse the Lender for any taxes imposed on or withheld from
such payments (other than taxes imposed on the Lender’s income, franchise taxes
imposed on the Lender, or branch profits taxes or similar taxes imposed on the
Lender, by the jurisdiction under the laws of which the Lender is organized or
any political subdivision thereof or in which its principal or lending office is
located or by any jurisdiction as a result of a present or former connection
between the Lender and such jurisdiction, other than any such connection arising
solely as a result of this Agreement). On or prior to the Closing Date, the
Lender shall deliver to the Borrower, a duly executed and properly completed
copy of IRS Form W-9 (or applicable successor form) establishing an exemption
from United States federal backup withholding tax. Borrower shall not reimburse
the Lender for any withholding taxes resulting from Lender’s failure to deliver
such form. No assignee or participant shall be entitled to reimbursement for
taxes hereunder or reimbursement or payment of any costs, losses or payments
under Paragraph 5(d) hereof, to the extent that the assignor or grantor of
participation rights, as applicable, was not entitled to such reimbursement or
payment at the time of such assignment or grant of participation. Any assignee
or participant shall provide the Borrower with a duly completed and properly
completed IRS Form W-9 or appropriate IRS Form W-8, as applicable.

  (g)   Prepayments. The Borrower may, upon three Business Days’ notice, in the
case of Eurodollar Rate Loans, and upon same-day notice in the case of Base Rate
Loans, prepay Base Rate Loans on any Business Day; provided that the Borrower
pays all Breakage Costs (if any) associated with such prepayment on the date of
such prepayment. Prepayments of Eurodollar Rate Loans must be accompanied by a
payment of interest on the amount so prepaid. Prepayments of Eurodollar Rate
Loans must be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Prepayments of Base Rate Loans must be in a
principal amount of at least $500,000 or, if less, the entire principal amount
thereof then outstanding.

2.   Conditions Precedent to Loans. The obligation of the Lender to make the
Term Loan hereunder is subject to satisfaction of the following conditions
precedent:

  (a)   The Lender’s receipt of each of the following in form and substance
satisfactory to the Lender:

  (i)   this Agreement duly executed and delivered on behalf of the Borrower and
the Lender;

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 4

  (ii)   a certified borrowing resolution or other evidence of the Borrower’s
authority to borrow the Term Loan and enter into the Loan Documents;     (iii)  
a certificate of incumbency evidencing the identity, authority and capacity of
each Person authorized to act in connection with the Loan Documents;     (iv)  
the Borrower shall have furnished to the Lender a notice of borrowing; and    
(v)   a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Borrower, addressed to the Lender, as to such matters concerning the
Borrower and the this Agreement and the other Loan Documents as the Lender may
reasonably request; and     (vi)   such other documents and certificates as the
Lender may reasonably request.

  (b)   The Lender shall have received from the Borrower payment of all fees and
expenses (including reasonable attorneys’ fees) required to be paid to the
Lender on or before the Closing Date.

3.   Covenants; Representations and Warranties.

  (a)   Compliance with Incorporated Agreement. So long as principal of and
interest on the Term Loan or any other amount payable hereunder or under any
other Loan Document remains unpaid, the Borrower shall comply with all the
covenants and agreements applicable to it contained in Articles V (Affirmative
Covenants) and VI (Negative Covenants) of the Incorporated Agreement as in
effect on the Closing Date including for purposes of this Paragraph 3 each
Additional Incorporated Agreement Covenant, in each case, without giving effect
to any subsequent amendment, consent, waiver or other modification thereof. The
Borrower hereby agrees that, in furtherance of the foregoing, the Borrower shall
(x) deliver to the Lender each of the financial statements, certificates or
other documents required to be delivered to any lender or any agent under
Sections 5.1(a)-(d) and Section 5.2 of the Incorporated Agreement as in effect
on the Closing Date including each Additional Incorporated Agreement Covenant
and (y) calculate each of the financial covenants set forth in the Incorporated
Agreement without giving effect to any amendment, consent, waiver or other
modification of such financial covenant occurring after the Closing Date (other
than any Additional Incorporated Agreement Covenant). The Lender hereby agrees
that the Borrower shall be permitted to deliver each such financial statement,
certificate or other document in the manner specified in the Incorporated
Agreement, as in effect on the date hereof. All such covenants and agreements
shall not be affected by any termination, cancellation, discharge or replacement
of the Incorporated Agreement.     (b)   Representations and Warranties. The
Borrower hereby represents and warrants to the Lender that each representation
and warranty of the Borrower contained in Sections 3.1, 3.5, 3.6 (other than
3.6(a)(ii)), 3.7, 3.8, 3.9, 3.10 and 3.19 of the Incorporated Agreement is true
and correct on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 5
true and correct as of such earlier date. The Borrower hereby further represents
and warrants to the Lender that:
(i) It is a corporation duly organized or formed, validly existing and in good
standing under the laws of the state of its organization or formation and has
the power and authority and the legal right to execute, deliver and perform its
obligations under the Loan Documents;
(ii) The execution, delivery and performance of this Agreement and the other
Loan Documents by the Borrower have been duly authorized by all necessary
action, and this Agreement is and the other Loan Documents, when executed, will
be legal, valid and binding obligations of the Borrower, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The execution, delivery and
performance of this Agreement and the other Loan Documents are not in
contravention of law or of the terms of the Borrower’s organic documents and
will not result in the breach of or constitute a default under, or result in the
creation of a lien or require a payment to be made under any indenture,
agreement or undertaking to which the Borrower is a party or by which it or its
property may be bound or affected;
(iii) No Default has occurred and is continuing;
(iv) The proceeds of the Term Loan will be used to repay indebtedness, for
general corporate purposes and in accordance with requirements of law, and will
not be used for any purpose that entails a violation of the Regulations of the
Board of the Federal Reserve, including Regulations T, U and X;
(v) The Borrower’s true and correct U.S. taxpayer identification number is set
forth beneath its signature below;
(vi) Since June 30, 2010, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries (as defined in the Incorporated Agreement)
taken as a whole; and
(vi) The transactions contemplated by this Agreement and the other Loan
Documents do not require any consent or approval of, registration or filing
with, or any other action by, any governmental authority, except such as have
been obtained or made and are in full force and effect and any public filings
with the Securities and Exchange Commission.

4.   Events of Default. The following are “Events of Default:”

  (a)   The Borrower fails to pay (i) any principal of the Term Loan as and on
the date when due, (ii) any interest on the Term Loan or any fee due hereunder
within ten (10) Business Days after the date when due; or (iii) any other fee or
amount payable to the Lender under any Loan Document, or any portion thereof,
within ten (10) Business Days after the date due; or

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 6

  (b)   The Borrower fails to comply with any covenant or agreement contained or
referenced in Paragraph 3(a) above, subject to any applicable grace period
and/or notice requirement set forth in Article VII of the Incorporated Agreement
(it being understood and agreed that any such notice requirement shall be met by
the Lender’s giving the applicable notice to the Borrower hereunder); or     (c)
  Any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made; or     (d)   Any “Event of Default” specified in VII of the Incorporated
Agreement (including for purposes of this Paragraph 4(d) each Additional
Incorporated Agreement Event of Default) occurs and is continuing, without
giving effect to any waiver, consent or amendment thereof pursuant to the
Incorporated Agreement, it being agreed that each such “Event of Default” shall
survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement; or     (e)   Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
the Term Loan and all other amount payable hereunder, ceases to be in full force
and effect; or the Borrower contests in writing, or shall bring an action at law
or in equity to contest, the validity or enforceability of any provision of any
Loan Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document.

Upon the occurrence of an Event of Default, the Lender may (x) declare all sums
outstanding hereunder and under the other Loan Documents, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States of America, all sums outstanding hereunder and under each other
Loan Document, including all interest thereon, shall become and be immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all of which are hereby expressly waived and (y) exercise all
rights and remedies available to it under the Loan Documents and under
applicable law.

5.   Miscellaneous.

  (a)   All references herein and in the other Loan Documents to any time of day
shall mean the local (standard or daylight, as in effect) time of Boston,
Massachusetts.

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 7

  (b)   The Borrower shall be obligated to pay all Breakage Costs.     (c)   If
at any time the Lender, in its reasonable discretion, determines that
(i) adequate and reasonable means do not exist for determining the Eurodollar
Rate or the Adjusted Eurodollar Rate, or (ii) the Eurodollar Rate or the
Adjusted Eurodollar Rate does not accurately reflect the funding cost to the
Lender of making Eurodollar Rate Loans, the Lender’s obligation to make or
maintain Eurodollar Rate Loans shall cease for the period during which such
circumstance exists.     (d)   The Borrower shall reimburse or compensate the
Lender, upon demand, for all costs incurred, losses suffered or payments made by
the Lender which are applied or reasonably allocated by the Lender to the
transactions contemplated herein (all as determined by the Lender in its
reasonable discretion) by reason of any and all future reserve, deposit, capital
adequacy or similar requirements against (or against any class of or change in
or in the amount of) assets, liabilities or commitments of, or extensions of
credit by, the Lender; and compliance by the Lender with any future directive or
any future interpretation of an existing directive, or requirements from any
regulatory authority, whether or not having the force of law; provided that the
Borrower shall not be required to compensate the Lender for any increased costs
or reductions incurred more than 180 days prior to the date that Lender notifies
the Borrower of the change in law giving rise to such increased costs, losses or
payments and the Lender’s intention to claim compensation therefore; provided
further that if the change in law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.     (e)   No
amendment or waiver of any provision of this Agreement (including any provision
of the Incorporated Agreement incorporated herein by reference pursuant to
Paragraph 3 above and any waiver of Paragraph 4(c) or Paragraph 4(d) above) or
of any other Loan Document and no consent by the Lender to any departure
therefrom by the Borrower shall be effective unless such amendment, waiver or
consent shall be in writing and signed by the Lender, and any such amendment,
waiver or consent shall then be effective only for the period and on the
conditions and for the specific instance specified in such writing. No failure
or delay by the Lender in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other rights, power or privilege.     (f)   Except as otherwise expressly
provided herein, notices and other communications to each party provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed or sent by telecopy to:

  (i)   if to the Lender, to it at HSBC Bank USA, National Association, 125 High
Street, Oliver Street Tower, 16th Floor, Boston, Massachusetts 02110, Attention:
Elise Russo, or telecopy at 617-338-3849, Attention: Elise Russo, or such other
address provided from time to time by the Lender; and

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 8

  (ii)   if to the Borrower, to it at 195 West Street, Waltham, Massachusetts
02451-1163, Attention of James F. Winschel, Jr. (Telecopy No. (781) 434-5033);
with a copy to Office of the General Counsel, Attention of General Counsel
(Telecopy No. 781- 434-5040); with a copy to Treasurer, Parexel International
Corp., Herman Heijermansweg 20, 1077 WL Amsterdam, Netherlands, Attention of
Peter Rietman (Telecopy No. 31 20 572 11 09), or such other address provided
from time to time by the Borrower.

      Any such notice or other communication sent by overnight courier service,
mail or telecopy shall be effective on the earlier of actual receipt and (i) if
sent by overnight courier service, the scheduled delivery date, (ii) if sent by
mail, the fourth Business Day after deposit in the U.S. mail first class postage
prepaid, and (iii) if sent by telecopy, when transmission in legible form is
complete. All notices and other communications sent by the other means listed in
the first sentence of this paragraph shall be effective upon receipt.
Notwithstanding anything to the contrary contained herein, all notices (by
whatever means) to the Lender pursuant to Paragraph 1(b) hereof shall be
effective only upon receipt. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified in writing by such Person for such purpose, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.         The Lender shall be entitled,
but not required, to rely and act upon any notices (including telephonic notices
of borrowings, conversions and continuations) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Indemnitee from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower; provided that such indemnity shall not be available to the extent
that such losses, costs, expenses and liabilities are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. All telephonic
notices to and other communications with the Lender may be recorded by the
Lender, and the Borrower hereby consents to such recording.

  (g)   This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns, except that the Borrower may not assign
its rights and obligations hereunder. The Lender may at any time (i) assign all
or any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an Affiliate of
the Lender or if an Event of Default exists, and (ii) grant to any other Person
participating interests in all or part of its rights and obligations hereunder
without notice to the Borrower. The Borrower agrees to execute any documents
reasonably requested by the Lender in connection with any such assignment. All
information provided by or on behalf of the Borrower to the Lender or its
Affiliates may be furnished by the Lender to its Affiliates and to any actual or
proposed assignee or

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 9

      participant, subject to an agreement containing provisions substantially
the same as those of Paragraph 5(q) below. Any assignee of Lender hereunder
shall identify to the Borrower a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law.     (h)   The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Lender (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Lender (including the reasonable fees,
charges and disbursements of any counsel for the Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Term Loan made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans.     (i)   The Borrower shall indemnify and hold harmless the
Lender, its Affiliates, and their respective partners, directors, officers,
employees, agents and advisors (collectively the “Indemnitees”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, or the consummation of the
transactions contemplated hereby or thereby (other than those matters
specifically addressed in Paragraph 1(f)(ii) and 5(d), which matters shall be
governed by the provisions of such Paragraph 1(f)(ii) and 5(d), respectively),
(ii) any Loan or the use or proposed use of the proceeds therefrom (other than
those matters specifically addressed in Paragraph 1(f)(ii) and 5(d), which
matters shall be governed by the provisions of such Paragraph 1(f)(ii) and 5(d),
respectively), (iii) any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by the Borrower or any
subsidiary of the Borrower, or any environmental liability related in any way to
the Borrower or any subsidiary of the Borrower, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against the Lender for breach in bad faith of the
Lender’s obligations hereunder or under any other Loan Document, if the Borrower
has obtained a final and nonappealable judgment in its favor

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 10

    on such claim as determined by a court of competent jurisdiction. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction. The
agreements in this Paragraph 5(i) shall survive the repayment, satisfaction or
discharge of all the other obligations and liabilities of the Borrower under the
Loan Documents. All amounts due under this Paragraph 5(i) shall be payable
within ten Business Days after demand therefor.

  (j)   If any provision of this Agreement or the other Loan Documents is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.     (k)   This Agreement
may be executed in one or more counterparts, and each counterpart, when so
executed, shall be deemed an original but all such counterparts shall constitute
but one and the same instrument.     (l)   THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE COURT IN THE
CITY OF MASSACHUSETS AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO THE BORROWER AT ITS ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO.
THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 11

      SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.     (m)   THE BORROWER AND THE LENDER EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.     (n)   The Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the “Act”), the
Lender is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Lender to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Lender, provide all documentation and other information that the Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.     (p)   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.     (q)  
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (v) subject
to an agreement containing provisions substantially the same as those of this
Paragraph 5(q), to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (vi) with the consent of the Borrower or (vii) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Paragraph 5(q) or (2) becomes available to the Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Lender agrees to use reasonable

 



--------------------------------------------------------------------------------



 



Parexel International Corporation
December 31, 2010
Page 12

      commercial efforts (if it may legally do so) to provide prior notice of
any disclosure of Information pursuant to clauses (ii) or (iii) above.        
THE LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.         ALL INFORMATION, INCLUDING REQUESTS
FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER PURSUANT TO THIS AGREEMENT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, THE BANK REPRESENTS TO
THE BORROWER THAT IT HAS IDENTIFIED TO THE BORROWER IN THE NOTICE PROVISIONS
ABOVE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            HSBC BANK USA, National Association
      By:           Name:           Title:        

          PAREXEL INTERNATIONAL CORPORATION
      By:           Name:   Peter Rietman        Title:   Treasurer
      U.S. Taxpayer Identification Number:  

Signature Verified:
______________________________

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS

     
Additional Incorporated
Agreement Covenant:
  A covenant or agreement that is added to Article V (Affirmative Covenants) or
VII (Negative Covenants) of the Incorporated Agreement after the Closing Date,
as such covenant or agreement is in effect on the date so added, without giving
effect to any subsequent amendment or other modification thereof; provided,
however, that no such covenant or other agreement shall be deemed to be an
“Additional Incorporated Agreement Covenant” to extent such new covenant or
agreement shall be less restrictive than any existing covenant or agreement, as
determined by the Lender in its reasonable discretion.
 
   
Additional Incorporated Agreement Event of Default:
  An “Event of Default” that is added to Article VII of the Incorporated
Agreement after the Closing Date, as such “Event of Default” is in effect on the
date so added, without giving effect to any subsequent amendment or other
modification thereof; provided, however, that no such “Event of Default” shall
be deemed to be an “Additional Incorporated Agreement Event of Default” to
extent such new “Event of Default” shall be less restrictive than any existing
“Event of Default”, as determined by the Lender in its reasonable discretion.
 
   
Adjusted Eurodollar Rate:
  For any Interest Period with respect to any Eurodollar Rate Loan, a rate per
annum determined pursuant to the following formula:

      Adjusted Eurodollar Rate =   Eurodollar Rate           1.00 — Eurodollar
Reserve Percentage

     
Affiliate:
  With respect to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.
 
   
Agreement:
  This letter agreement, as amended, restated, extended, supplemented or
otherwise modified in writing from time to time.
 
   
Applicable Margin:
  The following percentages per annum, based on the Consolidated Leverage Ratio
(as defined in the Incorporated Agreement) as of the end of the most recent
Reference Period (as defined in the Incorporated Agreement) for which financial
statements shall have been delivered pursuant to the Incorporated Agreement :

                          Pricing Level   Consolidated Leverage Ratio  
Eurodollar Rate Loans   Base Rate Loans
1
    ≤0.75:1.00       1.000 %     0 %
2
  >0.75:1.00 and ≤1.50:1.00     1.250 %     0.250 %
3
  >1.50:1.00 and ≤2.25:1.00     1.500 %     0.500 %
4
    >2.25:1.00       1.750 %     0.750 %

 



--------------------------------------------------------------------------------



 



     
 
  Any increase or decrease in the Applicable Margin from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to
Section 5.1(c) of the Incorporated Agreement: provided, that, if such
certificate is not delivered when due in accordance with such Section, then
Pricing Level 4 shall apply as of the first Business Day after the date on which
such certificate was required to have been delivered until such certificate is
delivered, after which the Applicable Margin shall be determined from such
certificate. The Applicable Margin in effect from the date hereof through the
date on which such certificate in respect of the Reference Period ending on the
last day of the third full fiscal quarter completed after the date of this
Agreement shall be determined based on Pricing Level 3.
 
   
Base Rate:
  For any day, a fluctuating rate per annum equal to the rate of interest in
effect for such day as publicly announced from time to time by HSBC Bank USA as
its “prime rate.” The “prime rate” is a rate set by HSBC Bank USA based upon
various factors including HSBC Bank USA’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by HSBC Bank USA shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
   
Base Rate Loan:
  Any portion of the Term Loan bearing interest based on the Base Rate.
 
   
Breakage Costs:
  Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower to prepay,
borrow, continue or convert any Eurodollar Rate Loan on a date or in the amount
notified by the Borrower. The certificate of the Lender as to its costs of
funds, losses and expenses incurred shall be conclusive absent manifest error.
 
   
Business Day:
  Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York or the state where the Lender’s lending office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
   
Closing Date:
  The first date all the conditions precedent in Paragraph 2 are satisfied.
 
   
Control:
  The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 



--------------------------------------------------------------------------------



 



     
Default:
  Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
 
   
Dollar or $:
  The lawful currency of the United States of America.
 
   
Eurodollar Rate:
  The rate per annum equal to (i) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or such other commercially available
source providing quotations of BBA LIBOR as may be designated by the Lender from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Lender to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
   
Eurodollar Reserve
Percentage:
  For any day during any Interest Period, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day applicable to
the Lender under regulations issued from time to time by the Board of Governors
of the Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Adjusted Eurodollar Rate for each outstanding Eurodollar Rate
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
 
   
Eurodollar Rate Loan:
  Any portion of the Term Loan bearing interest based on the Adjusted Eurodollar
Rate.
 
   
Event of Default:
  Has the meaning set forth in Paragraph 4.
 
   
Federal Funds Rate:
  For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Lender on such day on such transactions as
determined by the Lender.

 



--------------------------------------------------------------------------------



 



     
Incorporated Agreement:
  The Credit Agreement, dated as of June 13, 2008, as amended by the First
Amendment dated as of July 10, 2008, and as amended and restated as of
August 14, 2008, and as amended as of December 19, 2008, among the Borrower,
Parexel International Holding B.V. and Parexel International Holding UK Limited,
as borrowers, certain subsidiaries of the borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and the other agents and
arrangers party thereto, as amended prior to the date hereof. All references to
the Incorporated Agreement shall mean the Incorporated Agreement as in effect on
the date hereof, without giving effect to any amendment, supplement or other
modification thereto or thereof after the date hereof.
 
   
Indemnitee:
  Has the meaning set forth in Paragraph 5(i).
 
   
Interest Period:
  For each Eurodollar Rate Loan, (a) initially, the period commencing on the
date the Eurodollar Rate Loan is disbursed or converted from a Base Rate Loan
and (b) thereafter, the period commencing on the last day of the preceding
Interest Period, and, in each case, ending on the earlier of (x) the Maturity
Date and (y) one, two or three months thereafter, as requested by the Borrower;
provided that:

     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; and
     (ii) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

     
Loan Documents:
  This Agreement and the promissory note, if any, delivered in connection with
this Agreement.
 
   
Maturity Date:
  June 30, 2011
 
   
Person:
  Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, governmental authority or other
entity.
 
   
Responsible Officer
  The chief executive officer, president, chief financial officer, treasurer,
secretary, or vice president of Borrower or any other person authorized by the
Board of Directors of Borrower to sign Loan Documents on its behalf.

 